 

EXHIBIT 10.1

 

TTM TECHNOLOGIES, INC.
Compensation Plan for Non-Employee Directors
Effective as of May 4, 2005

 

 

 

Summary Terms

 

 

 

Purpose

 

To enable TTM Technologies, Inc. (“TTM” or the “Company”) to attract and retain
qualified persons to serve as non-employee Directors and to solidify the common
interests of its directors and shareholders in enhancing the value of the
Company.

 

 

 

Eligibility

 

Any Director of TTM who is not a full-time employee of the Company or is not a
direct or indirect owner of 10% or more of the fully diluted shares of the
Company.

 

 

 

Retainer

 

Each non-employee Director shall receive a cash retainer of $20,000 per annum
paid quarterly. A non-employee Director must attend at least 4 meetings per year
in person or telephonically.

 

 

 

 

 

The following Chairmen shall receive the following additional cash retainers:

 

 

 

 

 

•                  The Chairman of the Audit Committee shall receive an
additional cash retainer of $9,000 per annum paid quarterly.

 

 

 

 

 

•                  The Chairman of the Compensation Committee shall receive an
additional cash retainer of $4,000 per annum paid quarterly.

 

 

 

 

 

•                  The Chairman of the Nominating and Corporate Governance
Committee shall receive an additional cash retainer of $3,000 per annum paid
quarterly.

 

 

 

 

 

•                  The Chairman of the Board of Directors shall receive an
additional cash retainer of $15,000 per annum paid quarterly.

 

 

 

Board Meeting Fees

 

$1,500 per meeting of the Board of Directors that a non-employee Director
attends in person or telephonically, plus expenses.

 

 

 

Committee Meeting Fees

 

$750 per committee meeting that a non-employee Director attends in person or
telephonically.

 

 

 

Equity

 

Upon election to the Board of Directors, each non-employee Director will receive
an option to purchase 20,000 shares of TTM Common Stock at the closing price on
the Nasdaq on the

 

--------------------------------------------------------------------------------


 

 

 

date of the Grant (the “Initial Grant”).

 

 

 

 

 

At each annual meeting of shareholders, each individual who continues to serve
as a non-employee Director will receive an option grant to purchase 4,000 shares
of TTM Common Stock, providing the director has served as a non-employee
director for at least six months (the “Annual Grant”). Each option grant will
have an exercise price equal to the closing price on the Nasdaq per share of
Common Stock on the grant date, and will have a maximum term of 10 years,
subject to earlier termination following the director’s cessation of Board
service.

 

 

 

Vesting

 

The Initial Grant vests ratably over four years, with a non-employee Director
becoming 25% vested on the first anniversary of the Grant Date, 50% on the
second anniversary of the Grant Date, 75% on the third anniversary of the Grant
Date, and 100% vested on the fourth anniversary of the Grant Date.

 

 

 

 

 

The Annual Grant vests ratably over three years, with a non-employee director
becoming 33 1/3% vested on the first anniversary of the Grant Date, 66 2/3%
vested on the second anniversary of the Grant Date, and 100% vested on the third
anniversary of the Grant Date.

 

 

 

 

 

Unexercised options shall expire on the 10th anniversary of the Grant Date.

 

 

 

Termination

 

All non-vested options will terminate 30 days following the director’s cessation
of Board services. All options will accelerate upon a change of control.

 

 

 

Benefits

 

None

 

--------------------------------------------------------------------------------

 